Name: Commission Regulation (EEC) No 3078/87 of 14 October 1987 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 87 Official Journal of the European Communities No L 291 /21 COMMISSION REGULATION (EEC) No 3078/87 of 14 October 1987 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 1633/84 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving region 5 of the aforesaid Member State during the week beginning 21 September 1987, shall be set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1860/86 (4), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 21 September 1987, the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 and in Article 4 ( 1 ), (3) and (4) of Regulation (EEC) No Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 , for the variable slaughter premium during the week beginning 21 September 1987 the level of the premium is fixed at 87,140 ECU/100 kg of estimated or actual dressed carcase weight within the limits laid down by Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84. Article 2 For products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1837/80 which left the territory of region 5 during the week beginning 21 September 1987, the amounts to be charged shall be equivalent to those fixed in Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 21 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183 , 16 . 7 . 1980, p. 1 . (2) OJ No L 79, 21 . 3 . 1987, p. 3 . (3) OJ No L 154, 9 . 6 . 1984, p. 27. (4) OJ No L 161 , 17 . 6 . 1986, p. 25 . No L 291 /22 Official Journal of the European Communities 15. 10 . 87 ANNEX Amount to be charged for products leaving region 5 during the week commencing 21 September 1987 (ECU/100 kg) Amounts CCT heading No Description A. Products qualifying forthe premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified at the second, third and fourth indents of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') C. Products specified at the first indent of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') Live weight Live weight Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 40,956 20,478 4,096 Net weight Net weight Net weight 02.01 A IV a) Meat of sheep or goats, fresh or chilled : ' 1 . Carcases or half-carcases 87,140 43,570 8,714 2. Short forequarters 60,998 I 3 . Chines and/or best ends 95,854 4. Legs 113,282 I 5 . Other : aa) Unboned (bone-in) bb) Boned or boneless 113,282 158,595 02.01 A IV b) Meat of sheep or goats, frozen : 1 . Carcases or half-carcases 2. Short forequarters 3 . Chines and/or best ends 4. Legs 5 . Other : aa) Unboned (bone-in) bb) Boned or boneless 65,355 45,749 71,891 84,962 84,962 118,946 02.06 C II a) Meat of sheep or goats, salted in brine, dried or smoked : 1 . Unboned (bone-in) 2. Boned or boneless 113,282 158,595 ex 16.02 B III b) 2 aa) 1 1 ) Other prepared or preserved meat or meat offal of sheep or goats, uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  unboned (bone-in)  boned or boneless 113,282 158,595 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.